This is an original application granted by this court to relator. The facts show relator was convicted, and her fine and cost aggregated the sum of $72.42. The undisputed evidence shows that relator has remained in jail for the space of twenty-six days since the filing of her affidavit in forma pauperis as required by law. This, under the statute of this State, entitles appellant to release from further custody by the sheriff, who holds her in Rockwall County. It is, therefore, so ordered.
Discharged. *Page 159